         Case 1:20-cv-05700-VEC Document 36
                                         37 Filed 07/31/20
                                                  08/04/20 Page 1 of 2

                                                            USDC SDNY
                                                            DOCUMENT
UNITED STATES DISTRICT COURT                                ELECTRONICALLY FILED
FOR THE SOUTHERN DISTRICT OF NEW YORK                       DOC #:
                                                            DATE FILED: 8/4/2020

 4 WALLEBITDA, LLC,
     t/a THE AINSWORTH, and
                                                    Civil Action No. 1:20-CV-05700
 JOHN SULLIVAN,


                Plaintiffs,

        v.                                          PROPOSED ORDER


 MATTHEW SHENDELL,
 FONDUE 26, LLC,
 RONBON, LLC,
 AINS NASHVILLE, LLC,
 AINS KC, LLC,
 AINSPH, LLC,
 AINSWORTH GRILLE PORTAL, LLC,
 AINS IP COMPANY, LLC,
 PAIGE HOSPITALITY GROUP, LLC,
 and
 AINS HOLDING COMPANY LLC,

                Defendants.


ORDER ON PLAINTIFFS’ MOTION FOR TEMPORARY RESTRAINING ORDER and
                      PRELIMINARY INJUCTION

       Counsel for the Plaintiffs, 4 Wallebitda, LLC, t/a The Ainsworth and John Sullivan have

moved for a temporary restraining order against Defendants, Matthew Shendell, Fondue 26,

LLC, Ronbon, LLC, Ains Nashville, LLC, Ains KC, LLC, Ainsph, LLC, Ainsworth Grille

Portal, LLC, Ains IP Company, LLC, Paige Hospitality Group, LLC and Ains Holding

Company, LLC in this case for defendants violation of the Lanham Act. The Plaintiffs’ motion

for a temporary restraining order and preliminary injunction is hereby DENIED, except as

otherwise set forth below:
          Case 1:20-cv-05700-VEC Document 37
                                          36 Filed 08/04/20
                                                   07/31/20 Page 2 of 2




        1. Defendants are hereby enjoined from using the trademark and/or name “The

Ainsworth” in connection with or at The Ainsworth Social during the pendency of this

litigation;
           Defendant Shendell is                                        himself
        2. Defendants are hereby enjoined from referring to or holding themselves out as the

CEO of the Ainsworth during the pendency of this litigation.

        SO ORDERED, this day of August 4, 2020, at New York, New York.


                                             Honorable Valerie E. Caproni
                                             United States District Judge



WSACTIVELLP:11669992.1
